Exhibit 10.12

January 28, 2005

Mr. Thinh Tran
President and CEO
Sigma Designs, Inc.
1221 California Circle
Milpitas, CA 95035

RE: Purchase of Series B Preferred Stock in Envivio from Sigma Designs, Inc.

Dear Mr. Tran,

The undersigned, Innovacom Venture Capital ("Purchaser"), hereby agrees to
purchase from Sigma Designs, Inc. ("Sigma") Fifteen Thousand Thirty-five
(15,035) shares of Series B Preferred Stock (the "Shares") of Envivio, Inc., a
Delaware corporation, for a purchase price of Seventy-two US Dollars (US$72.00)
per share or an aggregate purchase price of One Million Eighty Two Thousand Five
Hundred Twenty Dollars (US$1,082,520.00). The closing to take place on or before
Saturday January 29, 2005. At the closing Sigma will deliver to Purchaser the
original certificate(s) for the Shares either together with a stock power signed
by Sigma in blank, or with the back assignment signed by Sigma, either in blank
or with Purchaser as the transferee, and thereupon Purchaser shall pay to Sigma
the purchase price by wire transfer, check or similar means satisfactory to
Sigma, provided, however that such purchase price must be received by Sigma on
or before Friday 18, 2005.

We understand that Sigma Seller is the sole and exclusive owner of the Shares
free and clear of any and all lien, encumbrances, options, pledges, security
interests and other rights of any kind or nature, and that Sigma has the full
right and authority to sell and transfer the Shares to Purchaser without the
consent or approval of any other person or entity.

In purchasing the Shares, Purchaser represents to Sigma and Envivio, Inc. as
follows:

 1. Purchaser has the full right and authority to purchase the Shares and has
    obtained all applicable approvals. Purchase is a current shareholder of
    Envivio and is familiar with the business prospects and business plan of
    Envivio. Purchaser qualifies as an "accredited investor" as such term is
    defined in Rule 501(a) of Regulation D promulgated under the Securities Act
    of 1933, as amended (the "Securities Act"). Purchaser is further a
    sophisticated investor and by reason of its business or financial experience
    Purchaser has capacity to protect its own interests in connection with the
    purchase of the Shares. Purchaser acknowledges that an investment in the
    Shares is speculative and involves a high degree of risk, and represents and
    warrants that Purchaser is able, without impairing its financial condition,
    to hold the Shares for an indefinite period of time and suffer a complete
    loss of its investment therein.
 2. Purchaser is acquiring the Shares for investment and not with a view to or
    for sale in connection with any distribution of said Shares or with any
    present intention of distributing or selling said Shares. Purchaser
    understands and agrees that the Shares have not been registered under the
    Securities Act and may not be sold or otherwise disposed of except pursuant
    to an effective Registration Statement filed under the Act or pursuant to an
    exemption from the registration requirements of such Act. Purchaser
    represents and warrants that Purchaser understands that the Shares
    constitute restricted securities within the meaning of Rule 144 promulgated
    under the Act; that the exemption from registration under Rule 144 may not
    be available to Purchaser.

Purchaser agrees that all certificates representing any Shares to be purchased
hereunder will have endorsed thereon certain restrictive legends as currently
reflected on the certificate(s) for the Shares and/or as set forth in the
documents under which the Shares were originally purchased.

Sincerely,

Innovacom Venture Capital

By: _______________________
Name: ___________________
Title ____________________

Agreed to:

Sigma Designs, Inc

.



By: _________________
Thinh Tran, CEO and President

Date: January 28, 2005




--------------------------------------------------------------------------------


